           Case 3:19-cv-01847-MEM Document 1 Filed 10/25/19 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JENNIFER BARON,                            :
                                           :
               Plaintiff,                  :
                                           :
       v.                                  : CASE NO.
                                           :
MIDLAND FUNDING, LLC and                   :
DANIEL SANTUCCI, ESQUIRE                   :
                                           :
               Defendants.                 :
                                           :

                             NOTICE OF REMOVAL

      PLEASE TAKE NOTICE that on this date, Defendants Midland Funding,

LLC and Daniel Santucci, Esquire hereby remove the above-captioned matter to this

Court from the Court of Common Pleas of Luzerne County and in support thereof

aver as follows:

      1.      Defendants Midland Funding, LLC and Daniel Santucci, Esquire are

defendants in a civil action originally filed on September 17, 2019, in the Court of

Commons Pleas of Luzerne County, Pennsylvania, titled Jennifer Baron v. Midland

Funding, LLC & Daniel Santucci, Esquire and docketed to Case No. 201911486.

      2.      This removal is timely under 28 U.S.C. § 1446(b). Defendants received

service of process by personal service on September 25, 2019.

      3.      Pursuant to 28 U.S.C. § 1446(b), attached hereto as Exhibit A are copies

of all process, pleadings and orders received by Defendant in the state court action.
                                          1
           Case 3:19-cv-01847-MEM Document 1 Filed 10/25/19 Page 2 of 3




      4.      The United States District Court for the Middle District of Pennsylvania

has original jurisdiction over this action pursuant to 28 U.S.C. §1331, in that

Plaintiff filed claims against Defendant alleging violations of the Fair Debt

Collections Practices Act, 28 U.S.C. § 1692, et seq.

      5.      On this date, Defendants have provided notice of this Removal to

counsel for Plaintiff and the Court of Common Pleas of Luzerne County,

Pennsylvania.

      WHEREFORE, Defendants respectfully remove this case to the United States

District Court for the Middle District of Pennsylvania.

                                        Respectfully submitted,

                                        MESSER STRICKLER, LTD.

                                 By:    /s/ Lauren M. Burnette
                                        LAUREN M. BURNETTE, ESQUIRE
                                        PA Bar No. 92412
                                        12276 San Jose Blvd.
                                        Suite 718
                                        Jacksonville, FL 32223
                                        (904) 527-1172
                                        (904) 683-7353 (fax)
                                        lburnette@messerstrickler.com
                                        Counsel for Defendants

Dated: October 25, 2019




                                          2
        Case 3:19-cv-01847-MEM Document 1 Filed 10/25/19 Page 3 of 3




                          CERTIFICATE OF SERVICE
      I certify that on October 25, 2019, a true copy of the foregoing document

was served as follows:

By Email and U.S. Mail,                  By U.S. Mail, postage prepaid:
Postage prepaid                          Prothonotary
Carlo Sabatini                           Court of Common Pleas
Sabatini Freeman, LLC                    Luzerne County
216 N. Blakely St.                       200 N. River Street
Dunmore, PA 18512                        Wilkes-Barre, PA 18711
Counsel for Plaintiff


                                MESSER STRICKLER, LTD.

                          By:   /s/ Lauren M. Burnette
                                Lauren M. Burnette, Esquire
                                PA Bar No. 92412
                                12276 San Jose Blvd.
                                Suite 718
                                Jacksonville, FL 32223
                                (904) 527-1172
                                (904) 683-7353 (fax)
                                lburnette@messerstrickler.com
                                Counsel for Defendant

Dated: October 25, 2019




                                        3
